United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-946
Issued: November 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 19, 2009 appellant filed a timely appeal of the August 25, 2008 merit
decision of the Office of Workers’ Compensation Programs determining his permanent
impairment and a November 26, 2008 nonmerit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has more than 12 percent binaural hearing loss for
which he has received a schedule award; and (2) whether the Office properly refused to reopen
his case for further consideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 31, 2007 appellant, then a 63-year-old power plant operator, filed an
occupational disease claim alleging that he developed substantial nerve damage in his ears as a
result of exposure to loud noises in the performance of duty. He first became aware of his

condition on January 1, 2003 and first attributed his hearing loss to his employment on
April 23, 2003. The employing establishment noted that appellant retired on June 12, 2007 and
was last exposed to noise on that date. Appellant also noted that he had a nonemploymentrelated condition of cholestreatoma in his right ear which had required two surgeries. He
submitted hearing assessment reports from the employing establishment health program
beginning in 1983.
Appellant submitted operative reports from Dr. Caroline Y. Yang, a Board-certified
otolaryngologist, dated April 23, 2003 and January 22, 2004. Dr. Yang performed right
tympanoplasty and mastoidectomy. She diagnosed mixed hearing loss with a conductive
component caused by Eustachian tube dysfunction and cholesteatoma was well as nerve hearing
loss. Dr. Yang stated, “The nerve portion of his hearing loss could definitely have been
exacerbated by noise exposure through work.”
The Office referred appellant for a second opinion evaluation with Dr. Craig Hertler, a
Board-certified otolaryngologist on December 12, 2007. In a report dated January 8, 2008,
Dr. Hertler noted appellant’s history of noise exposure at the employing establishment and stated
that appellant reported constant tone-like tinnitus particularly in the right ear. He opined that
appellant’s exposure to loud noise was sufficient in intensity and duration to have contributed to
appellant’s hearing loss. Dr. Hertler noted that a substantial portion of appellant’s hearing loss
was due to chronic middle ear disease and cholesteatoma. He diagnosed mixed sensorineural
and conductive hearing loss which was in part due to noise exposure. Dr. Hertler included an
audiogram which demonstrated on the right 30 decibels at 500 hertz (Hz); 20 decibels at 1,000
Hz; 60 decibels at 2,000 Hz and 65 decibels at 3,000 Hz. On the left appellant’s audiogram
demonstrated 35, 20, 35 and 45 decibels respectively.
The district medical adviser reviewed Dr. Hertler’s report on February 5, 2008 and found
that appellant had 13.13 percent left monaural hearing impairment; 28.13 percent right monaural
impairment and binaural hearing impairment of 15.6 percent. He recommended a hearing aid.
The Office accepted appellant’s claim for bilateral sensorineural hearing loss.
Dr. Yang performed a right tympanoplasty on April 17, 2008. In a letter dated June 17,
2008, appellant noted that Dr. Yang opined that he had reached maximum medical improvement
and that his tinnitus was permanent. He requested a schedule award on June 17, 2008. On
June 12, 2008 Dr. Yang stated that appellant had mixed hearing loss with a conductive
component caused by Eustachian tube dysfunction and cholesteatoma. She also opined that
appellant had nerve hearing loss which could have been exacerbated by noise exposure through
work and had reached maximum medical improvement. Dr. Yang submitted an audiogram dated
June 12, 2008 which demonstrated 500 Hz, 20 decibels; 1,000 Hz, 20 decibels, 2,000 Hz, 45
decibels and 3,000 Hz, 65 decibels on the right. On the left appellant had 35, 20, 30 and 45
decibels respectively. Appellant’s speech discrimination scores were 96 on the right and 100
percent on the left.
The Office authorized Dr. Hertler to perform additional testing on July 1, 2008 to
determine appellant’s hearing loss for schedule award purposes. Dr. Hertler reviewed
audiographic testing on June 12, 2008 taken eight weeks after appellant’s most recent surgery

2

and opined that appellant had reached maximum medical improvement with a slight
improvement in his hearing loss.
The district medical adviser reviewed the medical records on August 6, 2008 and found
that appellant’s June 12, 2008 audiogram demonstrated 11.25 percent left monaural hearing loss
and 18.75 percent right monaural hearing loss for a 13 percent binaural hearing impairment.
On August 14, 2008 the Office requested that the employing establishment provide
appellant’s pay rate information as the date of last exposure, June 12, 2007, the date he retired. It
determined that appellant was earning $32.81 per hour when he retired for a weekly pay rate of
$1,316.82.
By decision dated August 25, 2008, the Office granted appellant a schedule award for 13
percent binaural loss of hearing or 26 weeks of compensation beginning June 12, 2008. It found
that appellant’s weekly pay rate for schedule award purposes was $1,316.82.
Appellant requested reconsideration on October 8, 2008 and resubmitted the June 12,
2008 audiogram, the February 5, 2008 decision and the August 25, 2008 schedule award
decision. He asked that the Office clarify how his impairment rating was reached, how the
period of his award was determined and his pay rate.
By decision dated November 26, 2008, the Office declined to reopen appellant’s claim
for reconsideration of the merits finding that he failed to submit relevant and pertinent new
evidence or argument in support of his reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. Where the loss of use is less than 100 percent the amount of compensation is paid in
proportion to the percentage loss of use.3 However, the Act does not specify the manner in
which the percentage of loss shall be determined. For consistent results and to ensure equal
justice under the law to all claimants, good administrative practice necessitates the use of a single
set of tables so that there may be uniform standards applicable to all claimants. The American
Medical Association, Guides to the Evaluation of Permanent Impairment has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.4

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

5 U.S.C. § 8107(c)(19).

4

Id.

3

Effective February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the
appropriate edition for all awards issued after that date.5
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at
each frequency are added up and averaged.7 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.8 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.10 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.11
The A.M.A., Guides provides that tinnitus in the presence of unilateral or bilateral
hearing impairment may impair speech discrimination: “Therefore, add up to five percent for
tinnitus in the presence of measurable hearing loss if the tinnitus impacts the ability to perform
activities of daily living.12
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the employment
injury. The Board has defined maximum medical improvement as meaning “that the physical
condition of the injury member of the body has stabilized and will not improve further.”13 The
determination of whether maximum medical improvement has been reached is based on the
probative medical evidence of record and is usually considered to be the date of the evaluation
by the attending physician which is accepted as definitive by the Office.14
Section 8105(a) of the Federal Employees’ Compensation Act provides: “If the disability
is total, the United States shall pay the employee during the disability monthly monetary
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
6

A.M.A., Guides 226-51 (5th ed. 2001).

7

Id.

8

Id.

9

Id.

10

Id.

11

Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No. 011570 (issued August 13, 2002).
12

Id.

13

J.C., 58 ECAB ___ (Docket No. 06-1018, issued January 10, 2007); James E. Earle, 51 ECAB 567 (2000).

14

Mark A. Holloway, 55 ECAB 321, 325 (2004).

4

compensation equal to 66 2/3 percent of his monthly pay, which is known as his basic
compensation for total disability.”15 Under 5 U.S.C. § 8101(4), “monthly pay” means the
monthly pay at the time of injury, or the monthly pay at the time disability begins or the monthly
pay at the time compensable disability recurs, if the recurrence begins more than six months after
the injured employee resumes regular full-time employment with the United States, whichever is
greater.
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a binaural sensorineural hearing loss as a
result of noise exposure in the performance of his federal duties. Appellant’s attending
physician, Dr. Yang, performed surgery for a right tympanoplasty on April 17, 2008. She
determined that appellant reached maximum medical improvement on June 12, 2008 and
submitted an audiogram of that date. The Office properly determined that appellant’s schedule
award should begin on the date of maximum medical improvement as reported by his attending
physician.
The district medical adviser calculated appellant’s schedule award by adding the losses at
the frequencies of 500, 1,000, 2,000 and 3,000 Hz and then averaging these losses and deducting
the “fence of 25 decibels.”16 The remaining amount was multiplied by 1.5 to arrive at the
percentage of monaural hearing loss. For decibels in the left ear of 35, 20, 30 and 45, the above
formula derives 11.5 percent monaural loss and for decibel levels recorded in the right ear of 20,
20, 45 and 65, the formula derives 18.75 percent monaural loss. The binaural loss is determined
by calculating the loss in each ear using the formula for monaural loss; the lesser loss, in this
case 11.5 is multiplied by five, equaling 57.5 then added to the greater loss or 18.75 for a sum of
76.25 and the total is divided by six to arrive at the amount of the binaural hearing loss of 12.71,
rounded up to 13 percent.17 The record does not contain evidence that appellant’s tinnitus
impacted activities of daily living as his discrimination scores were 96 on the right and 100
percent on the left. The Board finds the medical evidence does not establish that tinnitus is an
impairment factor to be considered in calculating appellant’s schedule award.
The Act provides that complete loss of hearing in both ears is 200 weeks’
compensation.18 Appellant had 13 percent binaural hearing loss or entitlement to 26 weeks of
compensation.19 The Board finds that the Office properly determined appellant’s pay rate at the
date injury occurred, in this case his retirement of June 12, 2007, the date of his last
employment-related noise exposure.
15

5 U.S.C. § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three
fourths of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).
16

The A.M.A., Guides points out that the loss below an average of 25 decibels is deducted as it does not result in
impairment in the ability to hear everyday sounds under everyday listening conditions.
17

The policy of the Office is to round the calculated percentage of impairment to the nearest decimal point.
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3.b (June 2003).
18

5 U.S.C. § 8107(a)(13)(B).

19

This figure is reached by multiplying 200 by 13 percent.

5

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.21 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.22
20

ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the Office’s August 25, 2008 schedule award
decision and resubmitted documents already included in the record. In support of his request, he
asked that the Office provide him with information describing how his schedule award was
calculated. The Board finds that appellant failed to submit any relevant new evidence or
argument in support of his request for reconsideration and that the Office properly declined to
reopen his claim for review of the merits.
CONCLUSION
The Board finds that appellant has no more than 13 percent binaural loss of hearing for
which he has received a schedule award beginning on the appropriate date of maximum medical
improvement, for the appropriate number of weeks and based on the proper pay rate. The Board
further finds that the Office properly declined to reopen appellant’s claim for consideration of the
merits on November 26, 2008.

20

5 U.S.C. §§ 8101-8193, 8128(a).

21

20 C.F.R. § 10.606(b)(2).

22

Id. at § 10.608(b).

6

ORDER
IT IS HEREBY ORDERED THAT the November 26 and August 25, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

